Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct 
species. 
Species 1: Figure 2
Species 2: Figure 4
Species 3: Figure 5
Species 4: Figure 6
Species 5: Figure 7
Species 6: Figure 8
Species 7: Figure 9
Species 8: Figure 11
Species 9: Figure 12
Species 10: Figure 13
The species are independent or distinct because they are directed to mutually
exclusive embodiments having different heat exchangers and compressors line arrangements: (for example, see heat exchangers and compressors lines for process modules 200, 212, 240 vs. 700 and 730).  
Species 1 is distinct because of a high pressure compression and expansion 
(HPCE) module with heavy hydrocarbon removal which is different from species 2-10.  A single mixed refrigerant (SMR) liquefaction train 240 through indirect 
heat exchange with an SMR refrigerant loop 228 in a fourth heat exchanger 229, in which result in a final liquefied natural gas (LNG) product stream 230.  
Species 2 is distinct because of an arrangement of parallel SMR liquefaction trains. Shown in figure 4, a natural gas stream 402 that is pretreated to remove sour gases and water for cryogenic treatment is directed to a HPCE module (with a scrub column or separator and a cold box) 404 to produce a cooled5 pretreated gas stream 405, and distributed between four identical SMR liquefaction trains 406, 408, 410, 412.
Species 3 is distinct because of a graph showing a heating and cooling curve for an expander-based-9- 019EM395-USrefrigeration process. Species 3 (figure 5) demonstrated the natural gas stream which is a higher temperature curve 502 than the 504 curve of a cold cooling stream and a warm cooling stream, the cooling curve is marked by three temperature pinch-points 506, 508, and 510. Each point is a location within the heat exchanger where the combined heat capacity of the cooling streams is less than that of the natural gas stream.
Species 4 is distinct because figure 6 illustrated an HPCE module 600 with heavy hydrocarbon removal which discloses a natural gas stream 601 pretreated to remove sour gases and water for cryogenic treatment,  fed into a scrub column 602, where the natural gas stream 601 is separated into a column overhead stream 603 and a column bottom stream 604. The column overhead stream 603 flows through a heat exchanger 605 where the column overhead stream 603 is partially condensed to form a two-phase stream 606. The process leads to other 

separations to form a second cooled pretreated gas stream 629, which is different from the pretreatment apparatus 200.  
Species 5 is distinct because figure 7 HPCE module with heavy hydrocarbon 5removal 700 and a feed gas expander-based liquefaction module 730. The feed expander-based liquefaction module 730 includes two cooling loops 732 and 734, which the cooling loops are closed expander-based refrigeration loops. This process includes additional detail cooling streams which produces a sub-cooled gas stream 774 that may expand to produce the LNG stream. 
Species 6 is distinct because figure 8 is a flowchart of a method 800 of liquefying natural gas to form LNG which is illustrated in modules 802 remove heavy hydrocarbons from the natural gas stream, 804 partially condensed the natural gas stream in a first heat exchanger, 806 the liquids are separated from the partially condensed natural gas stream to a pretreated natural gas stream, 808 compress the pretreated natural gas stream25, 810 the compressed natural gas stream is cooled, 812 expand to form a cooled natural gas stream, 30 814 separate the cooled natural gas stream, 816 warm the refrigerant stream through a heat exchange with one or more process streams, and 818 liquefy warmed - 26 -refrigerant stream and the non-refrigerant stream.  
Species 7 is distinct because figure 9 is also a flowchart of a method 900 of liquefying natural gas to form LNG which is also illustrated in modules 902 the natural gas stream is pretreated to generate a pretreated natural gas stream, 5904 the pretreated natural gas stream is compressed, 906 the compressed 

natural gas stream is cooled, 908 the cooled compressed natural gas stream, 910 separate the chilled natural gas stream, 912 warm refrigerant stream through a heat exchanger with one or more process streams, and 914 liquefied warmed refrigerant stream and the non-refrigerant stream.15
Species 8 is distinct because figure 11 is a schematic diagram of a natural gas pretreatment apparatus 1100 for pretreating and pre-cooling a natural gas stream 1102, followed by a high pressure compression and expansion (HPCE) process module 1150, a side stream 1104 of the natural gas stream 1102 to a first heat exchanger 1106 to be cooled therein and20 form a cooled natural gas stream 1108. The cooled natural gas stream 1108 is combined with the natural gas stream 1102 to produce a combined natural gas stream 1110, and several process streams were form. 
Species 9 is distinct because figure 12 is a schematic diagram of a natural gas pretreatment apparatus 1200 for pretreating and pre-cooling a natural gas stream 1202.
Species 10 is distinct because figure 13 is a flowchart showing a method 1300 of producing LNG from a natural gas stream, which is illustrated in modules 1302 heavy hydrocarbons are removed from the natural gas stream, -31 -2019EM395-US1304 the separation of  natural gas stream, 1306 the pretreated natural gas stream is compressed and cooled to form a cooled pretreated natural gas stream, 1308 a portion of the cooled pretreated gas stream5 forms a recycle stream to heat exchange, 1310 a temperature and a pressure of the cooled recycle stream are 

reduced, 1312 the cooled recycle stream is separated into a gaseous separator overhead stream and a reflux stream, 1314 the reflux stream is directed to a top
portion of the first separator, and 1316 the cooled pretreated gas10 stream is liquefied to form LNG. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. They are directed to mutually exclusive embodiments.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 

For example, Species 1 requires a different field of search than the other species to pursue the mutually exclusive heat exchanger and compressor arrangements. Species 1 requires a different classes/subclasses search (F25J10042) which is different from Species 2 (F25J10269).  Species 2 differs from the arrangement shown in Species 1 which the four SMR parallel arranged trains that includes a scrub column is pretreated to remove sour gases and water, and the differences in Species 1 is the HPCE process module 212.  Species 3 represents a typical temperature cooling curve 500 for an expander-based- 19 - 2019EM395-USliquefaction process which requires a different search queries. Species 4 arrangement represents variant embodiment shown in Species 1, 2, and 3.  Species 4 (figure 6) requires a different field of search and classes/subclasses search (F25J10022) without expansion. Species 6, 7 and 10 (figure 8, 9 and 13) are demonstrated in flowcharts with a different approach in liquefying natural gas stream to form LNG which requires a different search queries and classes/subclasses search from the other species listed above.  Species 5, 8 and 9 arrangement represents variant embodiment shown in figures 7, 11 and 12 which requires a different search queries and classes/subclasses search based on the mutually exclusive features listed above. The species demonstrates different method or apparatus arrangements.  As identified, mutually exclusive claim limitations are provided within the different species such that the art provided for one species would not necessarily be applicable art for another species, so as to anticipate or render obvious. As such, various, individual searches would be required for each species within the various classifications and electronic resources.
Due to the above identified differences between the species, the differences in scope and subject matter, and the state of the art containing divergent subject matter based on the different mutually exclusive features, a serious search burden exists.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to representative, Lisa Hasenberg on July 26, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERSIE T. CUTHBERT whose telephone number is (571)272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERSIE T. CUTHBERT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JENNA M HOPKINS/Primary Examiner, Art Unit 3763